Citation Nr: 1008199	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  07-01 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1978 to October 
1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which denied service connection for 
bilateral hearing loss and granted service connection for 
tinnitus.  

In June 2006, the Veteran filed a notice of disagreement with 
the RO's February 2006 decision claiming that he should be 
awarded service connection for hearing loss.  He did not, 
however, disagree with the RO's decision to grant the Veteran 
service connection for tinnitus and assign a 10 percent 
disability rating.  A subsequent Statement of the Case and 
Form 9 reflect the Veteran's desire to appeal the issue of 
service connection for hearing loss.  Therefore, the issue of 
a higher initial rating for tinnitus is not before the Board.  
In a statement received by the Veteran in March 2009, the 
Veteran inquired as to why he was not receiving a 10 percent 
disability rating for each ear since he has tinnitus in both 
ears.  The Veteran's March 2009 statement regarding a 10 
percent evaluation for tinnitus in each ear is REFERRED to 
the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA treatment records have been obtained for the period 
through October 2002 from the VA facility located in Bedford, 
for the period though July 2003 from the Providence VA 
Medical Center, and for the period through March 2003 from 
the VA facility located at the Brockton campus.  In March 
2009, the Veteran submitted a February 2009 outpatient 
treatment record indicating that the Veteran was treated at 
the VA for sensorineural hearing loss on March 29, 2006 by a 
nurse practitioner (N.B.).  This treatment record is not 
included in the claims file.  VA has a duty to obtain all 
pertinent VA treatment records.  38 U.S.C.A. § 5103A(c) (West 
2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).  Before the Veteran's claim can be 
adjudicated, all pertinent VA treatment records must be 
obtained.

While the case is in remand status, the Veteran should be 
afforded a new VA audiological examination.  The Veteran 
feels that the results of the most recent VA examinations 
provided to him at the VA Medical Center in Boston are 
inaccurate.  He believes that the audiologist have a bias 
against him because of his complaints about the inaccuracy of 
the examinations.  The Board finds that in fairness to the 
Veteran, he should be provided one additional VA examination 
for his bilateral hearing loss at a facility other than the 
VA Medical Center in Boston.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain all VA 
treatment records from the VA facility 
located in Bedford beginning October 
2002, from the Providence VA Medical 
Center beginning July 2003, and from the 
VA facility located at the Brockton 
campus beginning March 2003.  These 
records should include a March 29, 2006 
VA record showing treatment for 
sensorineural hearing loss by a nurse 
practitioner (N.B.).

The RO/AMC is reminded that it should 
continue efforts to procure VA treatment 
records until either the records are 
received, or until it receives specific 
information that the records sought do 
not exist or that further efforts to 
obtain them would be futile.  All records 
and/or responses received should be 
associated with the claims file.

2.  The Veteran should be afforded a VA 
audiological examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed 
bilateral hearing loss.  The Veteran's 
claims file must be made available to the 
examiner prior to the examination, and 
the examiner must review the entire 
claims file in conjunction with the 
examination.  The examination should not 
take place at the VA Medical Center in 
Boston.  Any other VA location convenient 
to the Veteran will be adequate.

The examination must include a pure tone 
threshold testing (in decibels) and 
Maryland CNC speech discrimination 
testing.  Based on a review of the claims 
file and the clinical findings of the 
examination, the examiner is requested to 
provide a diagnosis corresponding to the 
claimed bilateral hearing loss.  The 
examiner is also requested to offer an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the disorder, 
if any, is etiologically related to 
service.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After completion of the above 
development, the Veteran's claim should 
be readjudicated.  If the determination 
remains less than fully favorable to the 
Veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


